 

Exhibit 10.1

 

GLOBAL MEDICAL REIT INC.

 

2016 EQUITY INCENTIVE PLAN

(as amended through May 29, 2019)

  

Table of Contents

 

    Page       Article I DEFINITIONS 4       1.01. Affiliate 4 1.02. Agreement 4
1.03. Award 4 1.04. Board 4 1.05. Change in Control 4 1.06. Code 5 1.07.
Committee 5 1.08. Common Stock 6 1.09. Company 6 1.10. Control Change Date 6
1.11. Corresponding SAR 6 1.12. Dividend Equivalent Right 6 1.13. Effective Date
6 1.14. Exchange Act 6 1.15. Fair Market Value 6 1.16. Incumbent Directors 7
1.17. Incentive Award 7 1.18. Initial Value 7 1.19. LTIP Unit 7 1.20. Manager 7
1.21. Non-Employee Director 7 1.22. Operating Partnership 8 1.23. Option 8 1.24.
Other Equity-Based Award 8 1.25. Participant 8 1.26. Performance Award 8 1.27.
Performance Goal 8 1.28. Person 9 1.29. Plan 9 1.30. REIT 9 1.31. Restricted
Stock 9 1.32. Restricted Stock Unit 9 1.33. SAR 9 1.34. Section 162(m) Award 10
1.35. Stock Award 10 1.36. Substitute Award 10 1.37. Ten Percent Shareholder 10

  

 1 

 

 

Article II PURPOSES 10     Article III ADMINISTRATION 10     Article IV
ELIGIBILITY 11     Article V COMMON STOCK SUBJECT TO PLAN 11       5.01. Common
Stock Issued 11 5.02. Aggregate Limit 11 5.03. Reallocation of Shares 11 5.04.
Individual Limitations 12       Article VI OPTIONS 12       6.01. Award 12 6.02.
Option Price 12 6.03. Maximum Option Period 12 6.04. Transferability 12 6.05.
Employee Status 13 6.06. Exercise 13 6.07. Payment 13 6.08. Stockholder Rights
13 6.09. Disposition of Shares 13       Article VII SARS 14       7.01. Award 14
7.02. Maximum SAR Period 14 7.03. Transferability 14 7.04. Exercise 14 7.05.
Employee Status 14 7.06. Settlement 14 7.07. Stockholder Rights 14 7.08.
Disposition of Shares 15       Article VIII STOCK AWARDS 15       8.01. Award 15
8.02. Vesting 15 8.03. Employee Status 15 8.04. Stockholder Rights 15 8.05.
Disposition of Shares 16       Article IX RESTRICTED STOCK UNITS 16       9.01.
Award 16 9.02. Terms and Conditions 16 9.03. Payment or Settlement 16 9.04.
Employee Status 16 9.05. Stockholder Rights 17 9.06. Disposition of Shares 17

 

 2 

 

 

Article X PERFORMANCE AWARDS 17       10.01. Award 17 10.02. Earning the Award
17 10.03. Section 162(m) Awards 17 10.04. Payment 18 10.05. Stockholder Rights
18 10.06. Transferability 18 10.07. Employee Status 18 10.08. Disposition of
Shares 19       Article XI OTHER EQUITY–BASED AWARDS 19       11.01. Award 19
11.02. Terms and Conditions 19 11.03. Payment or Settlement 19 11.04. Employee
Status 19 11.05. Stockholder Rights 20 11.06. Disposition of Shares 20      
Article XII INCENTIVE AWARDS 20       12.01. Award 20 12.02. Terms and
Conditions 20 12.03. Nontransferability 20 12.04. Employee Status 20 12.05.
Settlement 20 12.06. Stockholder Rights 20 12.07. Disposition of Shares 20      
Article XIII SUBSTITUTE AWARDS 21     Article XIV ADJUSTMENT UPON CHANGE IN
COMMON STOCK 21     Article XV COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY
BODIES 21     Article XVI GENERAL PROVISIONS 22       16.01. Effect on
Employment and Service 22 16.02. Unfunded Plan 22 16.03. Rules of Construction
22 16.04. Withholding Taxes 23 16.05. Fractional Shares 23 16.06. REIT Status 23
16.07. Governing Law 23 16.08. Clawback 23 16.09. Elections Under Section 83(b)
24       Article XVII CHANGE IN CONTROL 24       17.01. Impact of Change in
Control. 24 17.02. Assumption Upon Change in Control. 24 17.03. Cash-Out Upon
Change in Control. 24 17.04. Limitation of Benefits 24       Article XVIII
AMENDMENT 26     Article XIX DURATION OF PLAN 26     Article XX EFFECTIVENESS OF
PLAN 26

 

 3 

 

 

ARTICLE I
DEFINITIONS

 

1.01. Affiliate

 

“Affiliate” means, with respect to any entity, any other entity, whether now or
hereafter existing, which controls, is controlled by, or is under common control
with, the first entity (including, but not limited to, joint ventures, limited
liability companies and partnerships). For this purpose, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”) shall mean ownership, directly or indirectly, of more than
50% of the total combined voting power of all classes of voting securities
issued by such entity, or the possession, directly or indirectly, of the power
to direct the management and policies of such entity, by contract or otherwise.
Notwithstanding the foregoing, (i) the Manager shall be deemed an Affiliate of
the Company for purposes of the Plan for so long as the Manager serves as the
external manager of the Company and (ii) the Operating Partnership shall be
deemed an Affiliate of the Company for purposes of the Plan for so long as the
Company or a wholly-owned subsidiary of the Company serves as the sole general
partner of the Operating Partnership.

 

1.02. Agreement

 

“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award.

 

1.03. Award

 

“Award” means any Option, SAR, Stock Award, award of Restricted Stock Units,
Performance Award, Other Equity-Based Award (including LTIP Units), Incentive
Award, or Substitute Award, together with any other right or interest, granted
to a Participant.

 

1.04. Board

 

“Board” means the Board of Directors of the Company.

   

1.05. Change in Control

 

“Change in Control” means and includes each of the following:

 

(a)         The acquisition, either directly or indirectly, by any individual,
entity or group (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act), of more than 50% of either (i) the then outstanding shares of
Common Stock, taking into account as outstanding for this purpose such shares of
Common Stock issuable upon the exercise of options or warrants, the conversion
of convertible shares or debt, and the exercise of any similar right to acquire
such Common Stock (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control (i) any acquisition by the Company or any of its
subsidiaries, (ii) any acquisition by a trustee or other fiduciary holding the
Company’s securities under an employee benefit plan sponsored or maintained by
the Company or any of its Affiliates, (iii) any acquisition by an underwriter,
initial purchaser or placement agent temporarily holding the Company’s
securities pursuant to an offering of such securities or (iv) any acquisition by
an entity owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the then Outstanding
Company Common Stock.

 

 4 

 

 

(b)         Individuals who constitute Incumbent Directors at the beginning of
any two-consecutive-year period, together with any new Incumbent Directors who
become members of the Board during such two-year period, cease to be a majority
of the Board at the end of such two-year period.

 

(c)         The consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company’s stockholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), in each case, unless following such Business Combination:

 

(i)          the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the entity resulting from such Business Combination (the
“Successor Entity”) (or, if applicable, the ultimate parent entity that directly
or indirectly has beneficial ownership of sufficient voting securities to elect
a majority of the members of the board of directors (or the analogous governing
body) of the Successor Entity (the “Parent Company”));

 

(ii)          no Person beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the Parent Company (or, if there is no Parent Company, the
Successor Entity); and

 

(iii)          at least a majority of the members of the board of directors (or
the analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Successor Entity) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination;

  

 

(d)         The direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries, taken as a whole, to any Person that is not
a subsidiary of the Company.

 

In addition, if a Change in Control (as defined in clauses (a) through (d)
above) constitutes a payment event with respect to any Award that provides for
the deferral of compensation and is subject to Section 409A of the Code, no
payment will be made under that Award on account of a Change in Control unless
the event described in subsection (a), (b), (c) or (d) above, as applicable,
constitutes a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

1.06. Code

 

“Code” means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.07. Committee

 

“Committee” means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
non-employee members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
(if awards under this Plan are subject to the deduction limitation of Section
162(m) of the Code) and an “independent director” under the rules of any
exchange or automated quotation system on which the Common Stock is listed,
traded or quoted; provided, however, that any action taken by the Committee
shall be valid and effective, whether or not the members of the Committee at the
time of such action are later determined not to have satisfied the foregoing
requirements or otherwise provided in any charter of the Committee. If there is
no Compensation Committee, then “Committee” means the Board; and provided
further that with respect to awards made to a member of the Board who is not an
employee of the Company, the Manager or the Operating Partnership or one of
their respective Affiliates, “Committee” means the Board.

 

 5 

 

 

1.08. Common Stock

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

1.09. Company

 

“Company” means Global Medical REIT Inc., a Maryland real estate investment
trust.

  

1.10. Control Change Date

 

“Control Change Date” means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions on which the Change in
Control occurs.

 

1.11. Corresponding SAR

 

“Corresponding SAR” means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

 

1.12. Dividend Equivalent Right

 

“Dividend Equivalent Right” means the right, subject to the terms and conditions
prescribed by the Committee, of a Participant to receive (or have credited)
cash, securities or other property in amounts equivalent to the cash, securities
or other property dividends declared on shares of Common Stock with respect to
specified Restricted Stock Units, Performance Awards, Other Equity-Based Awards
or Incentive Awards of units denominated in shares of Common Stock or other
Company securities, as determined by the Committee, in its sole discretion.
Dividend Equivalent Rights payable on a Restricted Stock Unit award, a
Performance Award, an Other Equity-Based Award or an Incentive Award that does
not become non-forfeitable solely on the basis of continued employment or
service shall be accumulated and distributed, without interest, only when and to
the extent that, the underlying award is vested and earned. The Committee may
provide that Dividend Equivalent Rights (if any) shall be automatically
reinvested in additional shares of Common Stock or otherwise reinvested, applied
to the purchase of additional Awards under the Plan or deferred without interest
to the date of vesting of the associated Award.

 

1.13. Effective Date

 

“Effective Date” means June 30, 2016.

 

1.14. Exchange Act

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.15. Fair Market Value

 

“Fair Market Value” means, on any given date, the reported “closing” price of a
share of Common Stock on the New York Stock Exchange for such date or, if there
is no closing price for a share of Common Stock on the date in question, the
closing price for a share of Common Stock on the last preceding date for which a
quotation exists. If, on any given date, the Common Stock is not listed for
trading on the New York Stock Exchange, then Fair Market Value shall be the
“closing” price of a share of Common Stock on such other exchange on which the
Common Stock is listed for trading for such date (or, if there is no closing
price for a share of Common Stock on the date in question, the closing price for
a share of Common Stock on the last preceding date for which such quotation
exists) or, if the Common Stock is not listed on any exchange, the amount
determined by the Committee using any reasonable method in good faith and in
accordance with the regulations under Section 409A of the Code.

  

 6 

 

 

1.16. Incumbent Directors

 

“Incumbent Directors” means individuals elected to the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for Director without objection to such nomination)
and whose election or nomination for election to the Board was approved by a
vote of at least two-thirds of the directors serving on the Board at the time of
the election or nomination, as applicable, shall be an Incumbent Director. No
individual designated to serve as a director by a person who shall have entered
into an agreement with the Company to effect a transaction described in Section
1.05(a) or Section 1.05(c) and no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors shall be an Incumbent Director.

 

1.17. Incentive Award

 

“Incentive Award” means an award awarded under Article XII which, subject to the
terms and conditions prescribed by the Committee, entitles the Participant to
receive a payment in cash from the Company or an Affiliate of the Company.

 

1.18. Initial Value

 

“Initial Value” means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the Committee on
the date of grant;provided, however, that the price shall not be less than the
Fair Market Value on the date of grant (or 110% of the Fair Market Value on the
date of grant in the case of a Corresponding SAR that relates to an incentive
stock option granted to a Ten Percent Shareholder). Except as provided in
Article XIV, without the approval of stockholders (i) the Initial Value of an
outstanding SAR may not be reduced (by amendment, cancellation and new grant or
otherwise) and (ii) no payment shall be made in cancellation of an SAR if, on
the date of amendment, cancellation, new grant or payment, the Initial Value
exceeds Fair Market Value.

 

1.19. LTIP Unit

 

“LTIP Unit” means an “LTIP Unit” as defined in the Operating Partnership’s
partnership agreement, as amended from time to time. An LTIP Unit granted under
this Plan represents the right to receive the benefits, payments or other rights
in respect of an LTIP Unit set forth in that partnership agreement, subject to
the terms and conditions of the applicable Agreement and that partnership
agreement.

 

1.20. Manager

 

“Manager” means Inter-American Management LLC, the Company’s external manager or
any entity that becomes the Company’s external manager.

  

1.21. Non-Employee Director

 

“Non-Employee Director” means a member of the Board who is not an employee or
officer of the Company or an Affiliate.

 

 7 

 

 

1.22. Operating Partnership

 

“Operating Partnership” means Global Medical REIT L.P., a Delaware limited
partnership, the Company’s operating partnership or any entity that becomes the
Company’s operating partnership.

 

1.23. Option

 

“Option” means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.24. Other Equity-Based Award

 

“Other Equity-Based Award” means any Award other than an Incentive Award,
Option, SAR, Stock Award, award of Restricted Stock Units or Performance Award,
which, subject to such terms and conditions as may be prescribed by the
Committee, entitles a Participant to receive shares of Common Stock or rights or
units valued in whole or in part by reference to, or otherwise based on, shares
of Common Stock (including securities convertible into Common Stock) or other
equity interests, including LTIP Units.

 

1.25. Participant

 

“Participant” means an employee or officer of the Company or an Affiliate of the
Company, a member of the Board, or an individual who provides services to the
Company or an Affiliate of the Company (including an individual who provides
services to the Company or an Affiliate of the Company by virtue of employment
with, or providing services to, the Manager or the Operating Partnership or an
Affiliate of the Manager or Operating Partnership), and who satisfies the
requirements of Article IV and is selected by the Committee to receive one or
more Awards.

 

1.26. Performance Award

 

“Performance Award” means an Award granted to a Participant that is based upon
Performance Goals specified by the Committee.

  

1.27. Performance Goal

 

“Performance Goal” means a performance objective that is stated with reference
to one or more of the following, alone or in combination: (i) FFO or FFO per
share; (ii) adjusted FFO or adjusted FFO per share; (iii) earnings before
interest, taxes, depreciation and amortization (“EBITDA”); (iv) adjusted EBITDA;
(v) return on equity; (vi) return on capital or invested capital; (vii) total
earnings; (viii) earnings per share; (ix) earnings growth; (x) Fair Market
Value; (xi) volume weighted average Fair Market Value; (xii) appreciation in
Fair Market Value; (xiii) net asset value; (xiv) appreciation in net asset
value; (xv) total return or total shareholder return; (xvi) revenues; (xvii)
cash flow or cash flow per share; (xviii) operating income; (xix) operating
margins; (xx) gross or net profit; (xxi) dividends paid or payable; (xxii) cash
or funds available for distribution, including on an adjusted or on a per share
basis; (xxiii) level of expenses, including capital expenses or corporate
overhead expenses; (xxiv) achievement of savings from business improvement
projects; (xxv) capital projects deliverables; (xxvi) human resources management
targets, including medical cost reductions and time to hire; (xxvii)
satisfactory internal or external audits; and (xxviii) any of the above goals
determined pre-tax or post-tax, on an absolute or relative basis, as a ratio
with other business criteria, or as compared to the performance of a published
or special index deemed applicable by the Committee, including but not limited
to, the Standard & Poor’s 500 Stock Index, the Morgan Stanley REIT Index,
another index or a group of comparable companies. The terms above are used as
applied under U.S. generally accepted accounting principles, as applicable.

 

 8 

 

 

A Performance Goal or objective may be expressed with respect to the Company, on
a consolidated basis, and/or for one or more Affiliates, one or more business or
geographical units or one or more properties. A Performance Goal or objective
may be expressed on an absolute basis or relative to the performance of one or
more similarly situated companies or a published index. When establishing
Performance Goals and objectives, the Committee may exclude the impact of
specified events during the relevant performance period, which may mean
excluding the impact of any or all of the following events or occurrences for
such performance period: (a) the charges or costs associated with restructurings
of the Company; (b) discontinued operations; (c) any unusual or nonrecurring
items as described in the Accounting Standards Codification Topic 225, as the
same may be amended or superseded from time to time; (d) asset write-downs or
impairments to assets; (e) litigation, claims, judgments or settlements; (f) the
effect of changes in tax law or other such laws or regulations affecting
reported results; (g) accruals for reorganization and restructuring programs;
(h) any change in accounting principles as described in the Accounting Standards
Codification Topic 250, as the same may be amended or superseded from time to
time; (i) any loss from a discontinued operation as described in the Accounting
Standards Codification Topic 360, as the same may be amended or superseded from
time to time; (j) goodwill impairment charges; (k) operating results for any
business acquired during the calendar year; (l) third party expenses associated
with any investment or acquisition by the Company or any subsidiary; (m) any
amounts accrued by the Company or its subsidiaries pursuant to management bonus
plans or cash profit sharing plans and related employer payroll taxes for the
fiscal year; (n) any discretionary or matching contributions made to a savings
and deferred profit-sharing plan or deferred compensation plan for the fiscal
year; (o) interest, expenses, taxes, depreciation and depletion, amortization
and accretion charges; and (p) marked-to-market adjustments for financial
instruments. To the extent permitted under Section 162(m) of the Code, the
Committee may adjust the Performance Goals and objectives as it deems equitable
in recognition of the events described in this paragraph; provided that with
respect to Section 162(m) Awards, such adjustments shall only be made to the
extent that it would not cause a Section 162(m) Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.

  

1.28. Person

 

“Person” means any firm, corporation, partnership, or other entity. “Person”
also includes any individual, firm corporation, partnership, or other entity as
defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act. Notwithstanding
the preceding sentence, the term “Person” does not include (i) the Company or
any of its subsidiaries, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Affiliate, (iii) any
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Common Stock.

 

1.29. Plan

 

“Plan” means this Global Medical REIT Inc. 2016 Equity Incentive Plan, as
amended from time to time.

 

1.30. REIT

 

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

 

1.31. Restricted Stock

 

“Restricted Stock” means Common Stock granted to a Participant that is subject
to certain restrictions and a risk of forfeiture.

 

1.32. Restricted Stock Unit

 

“Restricted Stock Unit” means a right granted to a Participant to receive Common
Stock, cash or a combination thereof at the end of a specified deferral period.

 

1.33. SAR

 

“SAR” means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of the SAR, the excess, if any, of the Fair
Market Value at the time of exercise over the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.

 

 9 

 

 

1.34. Section 162(m) Award

 

“Section 162(m) Award” means a Performance Award to a “covered employee” (within
the meaning of Section 162(m) of the Code) that is intended to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code.

  

1.35. Stock Award

 

“Stock Award” means Restricted Stock or unrestricted shares of Common Stock
awarded to a Participant under Article VIII.

 

1.36. Substitute Award

 

“Substitute Award” means an Award granted in substitution for a similar award as
a result of certain business transactions.

 

1.37. Ten Percent Shareholder

 

“Ten Percent Shareholder” means any individual owning more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of a “parent corporation” or “subsidiary corporation” (as such terms are
defined in Section 424 of the Code) of the Company. An individual shall be
considered to own any voting shares owned (directly or indirectly) by or for his
or her brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting shares owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a stockholder, partner or beneficiary.

 

ARTICLE II
PURPOSES

 

This Plan is intended to assist the Company and its Affiliates in recruiting and
retaining employees, members of the Board and other individuals who provide
services to the Company, the Manager, the Operating Partnership or an Affiliate
of the Company, the Manager or the Operating Partnership with ability and
initiative by enabling such persons to participate in the future success of the
Company and its Affiliates and to associate their interests with those of the
Company and its stockholders. This Plan is intended to permit the grant of both
Options qualifying under Section 422 of the Code (“incentive stock options”) and
Options not so qualifying, and the grant of SARs, Stock Awards, awards of
Restricted Stock Units, Performance Awards, Other Equity-Based Awards (including
LTIP Units), Incentive Awards, and Substitute Awards in accordance with this
Plan and any procedures that may be established by the Committee. No Option that
is intended to be an incentive stock option shall be invalid for failure to
qualify as an incentive stock option.

 

ARTICLE III
ADMINISTRATION

 

This Plan shall be administered by the Committee except to the extent the Board
elects to administer the Plan, in which case, references herein to the
“Committee” shall be deemed to include references to the “Board.” The Committee
shall have authority to grant Awards upon such terms (not inconsistent with the
provisions of this Plan), as the Committee may consider appropriate. Such terms
may include conditions (in addition to those contained in this Plan), on the
transferability, forfeitability and exercisability of all or any part of an
Award. In addition, the Committee shall have complete authority to interpret all
provisions of this Plan; to prescribe the form of Agreements; to adopt, amend,
and rescind rules and regulations pertaining to the administration of this Plan
(including rules and regulations that require or allow Participants to defer the
payment of benefits under this Plan); and to make all other determinations
necessary or advisable for the administration of this Plan.

 

 10 

 

 

The Committee’s determinations under this Plan (including without limitation,
determinations of the individuals to receive Awards, the form, amount and timing
of Awards, the terms and provisions of Awards and the Agreements) need not be
uniform and may be made by the Committee selectively among individuals who
receive, or are eligible to receive, Awards, whether or not such persons are
similarly situated. The express grant in this Plan of any specific power to the
Committee with respect to the administration or interpretation of this Plan
shall not be construed as limiting any power or authority of the Committee with
respect to the administration or interpretation of this Plan. Any decision made,
or action taken, by the Committee in connection with the administration of this
Plan shall be final and conclusive. The members of the Committee shall not be
liable for any act done in good faith with respect to this Plan or any Agreement
or Award. All expenses of administering this Plan shall be borne by the Company.

 

ARTICLE IV
ELIGIBILITY

 

Any officer or employee of the Company or an Affiliate of the Company (including
a trade or business that becomes an Affiliate of the Company after the adoption
of this Plan) and any member of the Board is eligible to participate in this
Plan. In addition, any other individual who provides services to the Company or
an Affiliate of the Company (including an individual who provides services to
the Company or an Affiliate of the Company by virtue of employment with, or
providing services to, the Manager or the Operating Partnership or an Affiliate
of the Manager or the Operating Partnership) is eligible to participate in this
Plan if the Committee, in its sole reasonable discretion, determines that the
participation of such individual is in the best interest of the Company.

 

ARTICLE V
COMMON STOCK SUBJECT TO PLAN

 

5.01. Common Stock Issued

 

Upon the grant, exercise or settlement of an Award, the Company may deliver to
the Participant shares of Common Stock from its authorized but unissued Common
Stock.

 

5.02. Aggregate Limit

 

Subject to adjustment as provided under Article XIV, the maximum aggregate
number of shares of Common Stock that may be delivered with respect to Awards
under the Plan is a number of shares equal to 1,762,803. Other Equity-Based
Awards that are LTIP Units shall reduce the maximum aggregate number of shares
of Common Stock that may be issued under this Plan on a one-for-one basis (i.e.,
each LTIP Unit shall be treated as an award of a share of Common Stock).

  

5.03. Reallocation of Shares

 

If any Award (including LTIP Units) expires, is forfeited or is terminated
without having been exercised or is paid in cash without a requirement for the
delivery of Common Stock, then any shares of Common Stock covered by such
lapsed, cancelled, expired, unexercised or cash-settled portion of such award or
grant and any forfeited, lapsed, cancelled or expired LTIP Units shall be
available for the grant of other Awards under this Plan. Any shares of Common
Stock tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award shall not be available for future
grants or awards. If shares of Common Stock are issued in settlement of an SAR
granted under this Plan, the number of shares of Common Stock available under
this Plan shall be reduced by the number of shares of Common Stock for which the
SAR was exercised rather than the number of shares of Common Stock issued in
settlement of the SAR. To the extent permitted by applicable law or the rules of
any exchange on which the Common Stock is listed for trading, shares of Common
Stock issued in assumption of, or in substitution for, any outstanding awards of
any entity acquired in any form of combination by the Company or any Affiliate
of the Company shall not reduce the number of shares of Common Stock available
for issuance under this Plan.

 

 11 

 

 

5.04. Individual Limitations

 

Subject to adjustment as provided in Article XIV, no Participant may, in any
calendar year, be granted or awarded (i) to the extent intended to comply with
the performance-based exception under Section 162(m) of the Code, Awards (other
than Awards designated to be paid only in cash or the settlement of which is not
based on a number of shares of Common Stock) relating more than 50,000 shares of
Common Stock or LTIP Units in the aggregate; or (ii) to the extent intended to
comply with the performance-based exception under Section 162(m) of the Code,
Awards designated to be paid only in cash, or the settlement of which is not
based on a number of shares of Common Stock or LTIP Units, having a value
determined on the date of grant in excess of $1,000,000 in the aggregate. Each
of the limitations in the preceding sentence shall be multiplied by two with
respect to Awards granted to a Participant (other than a Non-Employee Director)
during the calendar year in which the Participant first commences employment
with the Company or an Affiliate. Notwithstanding the preceding sentences,
subject to adjustment as provided in Article XIV, no Participant who is a
Non-Employee Director may, in any calendar year, be granted Awards (other than
Awards designated to be paid only in cash or the settlement of which is not
based on a number of shares of Common Stock) relating more than 50,000 shares of
Common Stock or LTIP Units.

 

In applying the limitations of this Section 5.04, an Option and Corresponding
SAR shall be treated as a single Award.

  

ARTICLE VI
OPTIONS

 

6.01. Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards and the terms and
conditions of such awards.

 

6.02. Option Price

 

The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value on the date the Option is granted. Notwithstanding the
preceding sentence, the price per share of Common Stock purchased on the
exercise of any Option that is an incentive stock option granted to an
individual who is a Ten Percent Shareholder on the date such option is granted,
shall not be less than one hundred ten percent (110%) of the Fair Market Value
on the date the Option is granted. Except as provided in Article XIV, the price
per share of Common Stock of an outstanding Option may not be reduced (by
amendment, cancellation and new grant or otherwise) without the approval of
stockholders. In addition, no payment shall be made in cancellation of an Option
without the approval of stockholders if, on the date of cancellation, the Option
Price exceeds Fair Market Value.

 

6.03. Maximum Option Period

 

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted. In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Shareholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant. The terms of any Option may
provide that it is exercisable for a period less than such maximum period.

 

6.04. Transferability

 

Any rights or restrictions with respect to the ability of the holder of any
Option granted under this Plan to transfer such Option shall be set forth in the
Agreement relating to such grant; provided, however, that (a) an Option may be
transferred by will or the laws of descent and distribution and (b) an Option
that is an incentive stock option may be transferred only by will or laws of
descent and distribution.

 

 12 

 

 

6.05. Employee Status

 

Incentive stock options may only be granted to employees of the Company or its
“parent” and “subsidiaries” (as such terms are defined in Section 424 of the
Code). For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.

  

6.06. Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall
determine; provided, however, that incentive stock options (granted under this
Plan and all plans of the Company and its “parents” and “subsidiaries” (as such
terms are defined in Section 424 of the Code)) may not be first exercisable in a
calendar year for Common Stock having a Fair Market Value (determined as of the
date an Option is granted) exceeding $100,000. An Option granted under this Plan
may be exercised with respect to any number of whole shares of Common Stock less
than the full number for which the Option could be exercised. A partial exercise
of an Option shall not affect the right to exercise the Option from time to time
in accordance with this Plan and the applicable Agreement with respect to the
remaining shares of Common Stock subject to the Option. The exercise of an
Option shall result in the termination of any Corresponding SAR to the extent of
the number of shares of Common Stock with respect to which the Option is
exercised.

 

6.07. Payment

 

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering shares of Common Stock, by attestation of
ownership of shares of Common Stock, by a broker-assisted cashless exercise or
in such other form or manner acceptable to the Committee. If shares of Common
Stock are used to pay all or part of the Option price, the sum of the cash and
cash equivalent and the Fair Market Value (determined on the date of exercise)
of the Common Stock so surrendered or other consideration paid must not be less
than the Option price of the shares for which the Option is being exercised.

 

6.08. Stockholder Rights

 

No Participant shall have any rights as a stockholder with respect to shares of
Common Stock subject to an Option until the date of exercise of such Option.

 

6.09. Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock acquired under an Option before the earlier of (i) the first
anniversary of the date on which the Option was exercised and (ii) the date that
the Participant is no longer employed by, or providing services to, the Company
or an Affiliate. A Participant shall notify the Company of any sale or other
disposition of shares of Common Stock acquired pursuant to an Option that was an
incentive stock option if such sale or disposition occurs (i) within two years
of the grant of an Option or (ii) within one year of the issuance of the Common
Stock to the Participant. Such notice shall be in writing and directed to the
Secretary of the Company.

 

 13 

 

 

ARTICLE VII
SARS

 

7.01. Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom SARs are to be granted and will specify the
number of shares of Common Stock covered by such awards and the terms and
conditions of such awards. No Participant may be granted Corresponding SARs
(under this Plan and all plans of the Company and its “parents” and
“subsidiaries” (as such terms are defined in Section 424 of the Code)) that are
related to incentive stock options which are first exercisable in any calendar
year for shares of Common Stock having an aggregate Fair Market Value
(determined as of the date the related Option is granted) that exceeds $100,000.

 

7.02. Maximum SAR Period

 

The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than ten years from the date of
grant. In the case of a Corresponding SAR that is related to an incentive stock
option granted to a Participant who is a Ten Percent Shareholder on the date of
grant, such Corresponding SAR shall not be exercisable after the expiration of
five years from the date of grant. The terms of any SAR may provide that it has
a term that is less than such maximum period.

 

7.03. Transferability

 

Any rights or restrictions with respect to the ability of the holder of any SAR
granted under this Plan to transfer such SAR shall be set forth in the Agreement
relating to such grant; provided, however, that (a) an SAR may be transferred by
will or the laws of descent and distribution and (b) a Corresponding SAR that
relates to an incentive stock option may be transferred only by will or the laws
of descent and distribution.

 

7.04. Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a Corresponding SAR that is related to an incentive stock option
may be exercised only to the extent that the related Option is exercisable and
only when the Fair Market Value exceeds the option price of the related Option.
An SAR granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the SAR could be exercised. A
partial exercise of an SAR shall not affect the right to exercise the SAR from
time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares of Common Stock subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares of Common Stock with respect to which the SAR
is exercised.

 

7.05. Employee Status

 

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.06. Settlement

 

At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, shares of Common Stock, or a combination of cash
and Common Stock.

 

7.07. Stockholder Rights

 

No Participant shall, as a result of receiving an SAR, have any rights as a
stockholder of the Company or any Affiliate of the Company until the date that
the SAR is exercised and then only to the extent that the SAR is settled by the
issuance of Common Stock.

 

 14 

 

 

7.08. Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of any shares
of Common Stock acquired under an SAR before the earlier of (i) the first
anniversary of the date the SAR was exercised and (ii) the date that the
Participant is no longer employed by, or providing services to, the Company or
an Affiliate.

  

ARTICLE VIII
STOCK AWARDS

 

8.01. Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom a Stock Award (either in the form of
Restricted Stock or unrestricted Common Stock) is to be made and will specify
the number of shares of Restricted Stock or Common Stock covered by such Stock
Award and the terms and conditions of such Stock Award.

 

8.02. Vesting

 

The Committee, on the date of the Stock Award, may prescribe that a
Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement. By way of example and not of limitation, the Committee
may prescribe that a Participant’s rights in a Stock Award shall be forfeitable
or otherwise restricted subject to continued employment or service, the
attainment of performance objectives, including objectives stated with reference
to one or more Performance Goals, or both.

  

8.03. Employee Status

 

In the event that the terms of any Stock Award provide that shares may become
transferable and non-forfeitable thereunder only after completion of a specified
period of employment or continuous service, the Committee may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.

 

8.04. Stockholder Rights

 

Unless otherwise specified in accordance with the applicable Agreement, while
the shares of Restricted Stock granted pursuant to the Stock Award may be
forfeited or are non-transferable, a Participant will have all rights of a
stockholder with respect to a Stock Award, including the right to receive
dividends (in respect of which the Committee may allow a Participant to elect,
or may require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under the Plan or deferred without interest to
the date of vesting of the associated Award of Restricted Stock, provided that
any such election is intended to comply with Section 409A of the Code) and vote
the shares of Common Stock; provided, however, that, unless otherwise specified
in accordance with the applicable Agreement, dividends payable on shares of
Restricted Stock subject to a Stock Award that does not become non-forfeitable
solely on the basis of continued employment or service shall be accumulated and
paid, without interest, when and to the extent that the underlying Stock Award
becomes non-forfeitable; and provided further, that during the period that the
Stock Award may be forfeited or is non-transferable (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Restricted Stock granted pursuant to a Stock Award, (ii) the Committee may
postpone the distribution of dividends until and to the extent that the Stock
Award becomes transferable and non-forfeitable, (iii) the Company shall retain
custody of any certificates representing shares of Restricted Stock granted
pursuant to a Stock Award, and (iv) the Participant will deliver to the Company
a stock power, endorsed in blank, with respect to each Stock Award. The
limitations set forth in the preceding sentence shall not apply after the shares
of Restricted Stock granted under the Stock Award are transferable and are no
longer forfeitable.

 

 15 

 

 

8.05. Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock acquired under a Stock Award before the earlier of (i) the first
anniversary of the date that the Stock Award becomes non-forfeitable and (ii)
the date the Participant is no longer employed by or providing services to the
Company or an Affiliate.

  

ARTICLE IX
RESTRICTED STOCK UNITS

 

9.01. Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an award of Restricted Stock Units is to be
made and specify the number of Restricted Stock Units covered by such awards and
the terms and conditions of such awards. The Committee also will specify whether
Dividend Equivalent Rights are granted in conjunction with the award of
Restricted Stock Units.

 

9.02. Terms and Conditions

 

The Committee, at the time an award of Restricted Stock Units is made, shall
specify the terms and conditions which govern the award. The terms and
conditions of an award of Restricted Stock Units may prescribe that a
Participant’s rights in the Restricted Stock Units shall be forfeitable,
non-transferable or otherwise restricted for a period of time, which may lapse
at the expiration of the deferral period or at earlier specified times, or may
be subject to such other conditions as may be determined by the Committee, in
its discretion and set forth in the Agreement. By way of example and not of
limitation, the Committee may prescribe that a Participant’s rights in an award
of Restricted Stock Units shall be forfeitable or otherwise restricted subject
to continued employment or service, the attainment of performance objectives,
including objectives stated with respect to one or more Performance Goals, or
both. An award of Restricted Stock Units may be granted to Participants, either
alone or in addition to other awards granted under this Plan, and an award of
Restricted Stock Units may be granted in the settlement of other Awards granted
under this Plan.

 

9.03. Payment or Settlement

 

Settlement of an award of Restricted Stock Units shall occur upon expiration of
the deferral period specified for each Restricted Stock Unit by the Committee
(or, if permitted by the Committee, as elected by the Participant). Restricted
Stock Units shall be satisfied by the delivery of (a) a number of shares of
Common Stock equal to the number of Restricted Stock Units vesting on such date
or (b) an amount in cash equal to the Fair Market Value of a specified number of
shares of Common Stock covered by the vesting Restricted Stock Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.

 

9.04. Employee Status

 

If the terms of any award of Restricted Stock Units provides that it may be
earned or exercised only during employment or continued service or within a
specified period of time after termination of employment or continued service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.

  

 16 

 

 

9.05. Stockholder Rights

 

A Participant, as a result of receiving an award of Restricted Stock Units,
shall not have any rights as a stockholder until, and then only to the extent
that, the award of Restricted Stock Units is earned and settled in shares of
Common Stock (to the extent applicable).

 

9.06. Disposition of Shares

 

To the extent applicable, a Participant may not sell or dispose of more than
fifty percent of the shares of Common Stock acquired under an award of
Restricted Stock Units before the earlier of (i) the first anniversary of the
date that the award of Restricted Stock Units becomes non-forfeitable and (ii)
the date the Participant is no longer employed by or providing services to the
Company or an Affiliate.

 

ARTICLE X
PERFORMANCE AWARDS

 

10.01. Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom a Performance Award is to be made and specify
the number of shares of Common Stock or other securities or property covered by
such awards and the terms and conditions of such awards. The Committee also will
specify whether Dividend Equivalent Rights are granted in conjunction with the
Performance Award.

 

10.02. Earning the Award

 

The Committee, on the date of the grant of an award, shall prescribe that the
Performance Award will be earned, and the Participant will be entitled to
receive payment pursuant to the Performance Award, subject to continued
employment or service and/or the satisfaction of performance objectives,
including objectives stated with respect to one or more Performance Goals. The
performance period applicable to any Performance Award shall be set by the
Committee in its discretion but shall not exceed ten years.

 

10.03. Section 162(m) Awards

 

(a) Generally. If the Committee determines that a Performance Award granted to a
“covered employee” (within the meaning of Section 162(m) of the Code) is
intended to qualify as a Section 162(m) Award, the grant, exercise, vesting
and/or settlement of such Performance Award shall be contingent upon achievement
of a pre-established Performance Goal(s) and other terms set forth in this
Section 10.03; provided, however, that nothing in this Section 10.03 or
elsewhere in the Plan shall be interpreted as preventing the Committee from
granting Performance Awards to covered employees that are not intended to
constitute Section 162(m) Awards or from determining that it is no longer
necessary or appropriate for a Section 162(m) Award to qualify as such.

  

(b) Timing. No later than 90 days after the beginning of any performance period
applicable to a Section 162(m) Award, or at such other date as may be required
or permitted for “performance-based compensation” under Section 162(m) of the
Code, the Committee shall establish (i) the Participants who will be granted
Section 162(m) Awards, and (ii) the objective formula used to calculate the
amount of cash or stock payable, if any, under such Section 162(m) Awards, based
upon the level of achievement of Performance Goal(s) (which must be
“substantially uncertain” at the time the Committee actually establishes the
Performance Goal(s)).

 

(c) Settlement or Payout. Except as otherwise permitted under Section 162(m) of
the Code, after the end of each performance period and before any Section 162(m)
Award is settled or paid, the Committee shall certify the level of performance
achieved with regard to each Performance Goal established with respect to each
Section 162(m) Award and shall determine the amount of cash or Common Stock, if
any, payable to each Participant with respect to each Section 162(m) Award. The
Committee may, in its discretion, reduce the amount of a payment or settlement
otherwise to be made in connection with a Section 162(m) Award, but may not
exercise discretion to increase any such amount payable to a covered employee in
respect of a Section 162(m) Award.

 

 17 

 

 

(d) Written Determinations. With respect to each Section 162(m) Award, all
determinations by the Committee as to (i) the establishment of Performance Goals
and performance period with respect to the selected business criteria, (ii) the
establishment of the objective formula used to calculate the amount of cash or
Common Stock payable, if any, based on the level of achievement of such
Performance Goals, and (iii) the certification of the level of performance
achieved during the performance period with regard to each Performance Goal
selected, shall each be made in writing. When taking any action with respect to
Section 162(m) Awards, the Committee shall be made up entirely of “outside
directors” (within the meaning of Section 162(m) of the Code). Further, the
Committee may not delegate any responsibility relating to a Section 162(m) Award
that would cause the Section 162(m) Award to fail to so qualify.

 

(e) Options and SARs. Notwithstanding the foregoing provisions of this Section
10.03, Options and SARs with an exercise price or grant price not less than the
Fair Market Value on the date of grant awarded to covered employees are intended
to be Section 162(m) Awards even if not otherwise contingent upon achievement of
a pre-established Performance Goal.

 

(f) Status of Section 162(m) Awards. The terms governing Section 162(m) Awards
shall be interpreted in a manner consistent with Section 162(m) of the Code and
the regulations thereunder, in particular the prerequisites for qualification as
“performance-based compensation,” and, if any provision of this Plan as in
effect on the date of adoption of any Agreements relating to Performance Awards
that are designated as Section 162(m) Awards does not comply or is inconsistent
with the requirements of Section 162(m) of the Code and the regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements. Notwithstanding anything to the
contrary in this Section 10.03 or elsewhere in this Plan, the Company intends to
rely on the transition relief set forth in Treasury Regulation §1.162-27(f), and
hence the deduction limitation imposed by Section 162(m) of the Code will not be
applicable to the Company until the earliest to occur of (i) the material
modification of the Plan within the meaning of Treasury Regulation
§1.162-27(h)(1)(iii); (ii) the delivery of the number of shares of Common Stock
set forth in Section 5.02; or (iii) the first meeting of shareholders of the
Company at which directors are to be elected that occurs after December 31, 2019
(the "Transition Period"), and during the Transition Period, Awards to covered
employees shall only be required to comply with the transition relief described
in Treasury Regulation §1.162-27(f).

  

10.04. Payment

 

In the discretion of the Committee, the amount payable when a Performance Award
is earned may be settled in cash, by the issuance of shares of Common Stock, by
the delivery of other securities or property or a combination thereof.

 

10.05. Stockholder Rights

 

A Participant, as a result of receiving a Performance Award, shall not have any
rights as a stockholder until, and then only to the extent that, the Performance
Award is earned and settled in shares of Common Stock (to the extent
applicable). After a Performance Award is earned and settled in Common Stock, a
Participant will have all the rights of a stockholder of the Company.

 

10.06. Transferability

 

Any rights or restrictions with respect to the ability of the holder of a
Performance Award granted under this Plan to transfer such Performance Award
shall be set forth in the Agreement relating to such grant; provided, however,
that a Performance Award may be transferred by will or the laws of descent and
distribution.

 

10.07. Employee Status

 

In the event that the terms of a Performance Award provide that no payment will
be made unless the Participant completes a stated period of employment or
continued service, the Committee may decide to what extent leaves of absence for
government or military service, illness, temporary disability, or other reasons
shall not be deemed interruptions of continuous employment or service.

 

 18 

 

 

10.08. Disposition of Shares

 

To the extent applicable, a Participant may not sell or dispose of more than
fifty percent of the shares of Common Stock acquired under a Performance Award
before the earlier of (i) the first anniversary of the date that the Performance
Award is earned or (ii) the date the Participant is no longer employed by or
providing services to the Company or an Affiliate, the Manager or the Operating
Partnership.

 

ARTICLE XI
OTHER EQUITY–BASED AWARDS

 

11.01. Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Other Equity-Based Award is to be made and
will specify the number of shares of Common Stock or other equity interests
(including LTIP Units) covered by such awards and the terms and conditions of
such awards; provided, however, that the grant of LTIP Units must satisfy the
requirements of the partnership agreement of the Operating Partnership as in
effect on the date of grant. The Committee also will specify whether Dividend
Equivalent Rights are granted in conjunction with the Other Equity-Based Award.

 

11.02. Terms and Conditions

 

The Committee, at the time an Other Equity-Based Award is made, shall specify
the terms and conditions which govern the award. The terms and conditions of an
Other Equity-Based Award may prescribe that a Participant’s rights in the Other
Equity-Based Award shall be forfeitable, non-transferable or otherwise
restricted for a period of time or subject to such other conditions as may be
determined by the Committee, in its discretion and set forth in the Agreement.
By way of example and not of limitation, the Committee may prescribe that a
Participant’s rights in an Other Equity-Based Award shall be forfeitable or
otherwise restricted subject to continued employment or service, the attainment
of performance objectives, including objectives stated with respect to one or
more Performance Goals, or both. Other Equity-Based Awards may be granted to
Participants, either alone or in addition to other awards granted under this
Plan, and Other Equity-Based Awards may be granted in the settlement of other
Awards granted under this Plan.

 

11.03. Payment or Settlement

 

Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock, shall be payable or settled in shares of
Common Stock, cash or a combination of Common Stock and cash, as determined by
the Committee in its discretion; provided, however, that any shares of Common
Stock that are issued on account of the conversion of LTIP Units into shares of
Common Stock shall not reduce the number of shares of Common Stock available for
issuance under the Plan. Other Equity-Based Awards denominated as equity
interests other than shares of Common Stock may be paid or settled in shares or
units of such equity interests or cash or a combination of both as determined by
the Committee in its discretion.

 

11.04. Employee Status

 

If the terms of any Other Equity-Based Award provides that it may be earned or
exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.

  

 19 

 

 

11.05. Stockholder Rights

 

A Participant, as a result of receiving an Other Equity-Based Award, shall not
have any rights as a stockholder until, and then only to the extent that, the
Other Equity-Based Award is earned and settled in shares of Common Stock.

 

11.06. Disposition of Shares

 

To the extent applicable, a Participant may not sell or dispose of more than
fifty percent of the shares of Common Stock acquired under an Other Equity-Based
Award before the earlier of (i) the first anniversary of the date that the Other
Equity-Based Award becomes non-forfeitable and (ii) the date the Participant is
no longer employed by or providing services to the Company or an Affiliate.

 

ARTICLE XII
INCENTIVE AWARDS

 

12.01. Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Incentive Award is to be made and will
specify the terms and conditions of such award. The Committee also will specify
whether Dividend Equivalent Rights are granted in conjunction with the Incentive
Award.

 

12.02. Terms and Conditions

 

The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions that govern the award.

 

12.03. Nontransferability

 

Except to the extent otherwise provided in the applicable Agreement, Incentive
Awards granted under this Plan shall, so long as such Incentive Awards are
subject to vesting or forfeiture restrictions, be non-transferable except by
will or by the laws of descent and distribution.  No right or interest of a
Participant in an Incentive Award shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.

 

12.04. Employee Status

 

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.

  

12.05. Settlement

 

An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, shares of Common Stock or a combination of cash
and Common Stock, as determined by the Committee.

 

12.06. Stockholder Rights

 

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or an Affiliate of the Company until the
date that the Incentive Award is settled and then only to the extent that the
Incentive Award is settled by the issuance of shares of Common Stock.

 

12.07. Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of any shares
of Common Stock acquired under an Incentive Award before the earlier of (i) the
first anniversary of the date that the Incentive Award was earned and (ii) the
date the Participant is no longer employed by or providing services to the
Company or an Affiliate.

 

 20 

 

 

ARTICLE XIII
SUBSTITUTE AWARDS

 

Awards may be granted in substitution or exchange for any other Award granted
under the Plan or under another plan of the Company or any other right of a
Participant to receive payment from the Company. Awards may be also be granted
under the Plan in substitution for similar awards held by individuals who become
Participants as a result of a merger, consolidation or acquisition of another
entity or the assets of another entity by or with the Company or an Affiliate of
the Company. Notwithstanding anything contained in the Plan to the contrary,
such Substitute Awards referred to in the immediately preceding sentence that
are Options or SARs may have an exercise price that is less than the Fair Market
Value of a share of Stock on the date of the substitution if such substitution
complies with Section 409A of the Code and other applicable laws and exchange
rules. Except as provided in this Article XIII or in Articles XIV or XVII
hereof, the terms of outstanding Awards may not be amended to reduce the
exercise price or grant price of outstanding Options or SARs or to cancel
outstanding Options and SARs in exchange for cash, other Awards or Options or
SARs with an exercise price or grant price that is less than the exercise price
or grant price of the original Options or SARs without the approval of the
stockholders of the Company.

 

ARTICLE XIV
ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares of Common Stock as to which Awards may be granted
under this Plan, the individual grant limitations of Section 5.04 and the terms
of outstanding Awards granted under this Plan shall be adjusted as the Board
determines is equitably required in the event that (i) the Company (a) effects
one or more nonreciprocal transactions between the Company and its stockholders
such as a stock dividend, extra-ordinary cash dividend, stock split, subdivision
or consolidation of Common Stock that affects the number or kind of shares of
Common Stock (or other securities of the Company) or the Fair Market Value (or
the value of other Company securities) and causes a change in the Fair Market
Value of the shares of Common Stock subject to outstanding Awards or (b) engages
in a transaction to which Section 424 of the Code applies or (ii) there occurs
any other event which, in the judgment of the Board necessitates such action.
Any determination made under this Article XIV by the Board shall be
nondiscretionary, final and conclusive.

 

 

The issuance by the Company of any class of Common Stock, or securities
convertible into any class of Common Stock, for cash or property, or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of Common Stock or obligations of the
Company convertible into such Common Stock or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of shares of Common Stock as to which Awards may be granted under
this Plan, the individual grant limitations of Section 5.04 or the terms of
outstanding Awards under this Plan.

 

The Committee may make Awards under this Plan in substitution for performance
shares, phantom shares, share awards, stock options, stock appreciation rights,
or similar awards held by an individual who becomes an employee of the Company
or an Affiliate of the Company in connection with a transaction described in the
first paragraph of this Article XIV. Notwithstanding any provision of this Plan,
the terms of such substituted Awards granted under this Plan shall be as the
Committee, in its discretion, determines is appropriate.

 

ARTICLE XV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal, state
and foreign laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all stock exchanges on which the Common Stock may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any certificate issued to represent Common Stock when an Award is
granted, settled or exercised may bear such legends and statements as the
Committee may deem advisable to assure compliance with federal, state and
foreign laws and regulations. No Award shall be granted, settled or exercised
until the Company has obtained such consent or approval as the Committee may
deem advisable from regulatory bodies having jurisdiction over such matters.

 

 21 

 

 

ARTICLE XVI
GENERAL PROVISIONS

 

16.01. Effect on Employment and Service

 

Neither the adoption of this Plan, its operation, the grant of any Award, nor
any documents describing or referring to this Plan (or any part thereof), shall
confer upon any individual or entity any right to continue in the employ or
service of the Company or an Affiliate of the Company or in any way affect any
right and power of the Company or an Affiliate of the Company to terminate the
employment or service of any individual or entity at any time with or without
assigning a reason therefor.



 

16.02. Unfunded Plan

 

This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

16.03. Rules of Construction

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

All Awards are intended to comply with, or otherwise be exempt from, Section
409A of the Code (“Section 409A”), after giving effect to the exemptions in
Treasury Regulation sections 1.409A-1(b)(3) through (b)(12). This Plan and all
Agreements shall be administered, interpreted and construed in a manner
consistent with that intent. Nevertheless, the tax treatment of the benefits
provided under this Plan or any Agreement is not warranted or guaranteed.
Neither the Company, its Affiliates nor their respective directors or trustees,
officers, employees or advisors (other than in his or her individual capacity as
a Participant with respect to his or her individual liability for taxes,
interest, penalties or other monetary amounts) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant or
any other taxpayer as a result of the Plan or any Agreement. If any provision of
this Plan or any Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Participant’s consent, in such manner as the Committee determines to be
necessary or appropriate to comply with, or effectuate an exemption from,
Section 409A. Each payment under an award granted under this Plan shall be
treated as a separate identified payment for purposes of Section 409A.

 

If a payment obligation under an Award or an Agreement arises on account of the
Participant’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b))12)), it shall be payable only after the
Participant’s “separation from service” (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if the Participant is a “specified
employee” (as defined under Treasury Regulation section 1.409A-1(i)) then,
subject to any permissible acceleration of payment by the Committee under
Treasury Regulation Section 1.409A-3(j)(4)(ii) (domestic relations orders),
Treasury Regulation Section 1.409A-3(j)(4)(iii) (conflicts of interest) or
Treasury Regulation Section 1.409A-3(j)(4)(iv) (payment of employment taxes) any
such payment that is scheduled to be paid within six months after such
separation from service shall accrue without interest and shall be paid on the
first day of the seventh month beginning after the date of the Participant’s
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of the Participant’s
estate following the Participant’s death.

  

 22 

 

 

16.04. Withholding Taxes

 

Each Participant shall be responsible for satisfying any income, employment and
other tax withholding obligations attributable to participation in this Plan.
Unless otherwise provided by the Agreement, any such withholding tax obligations
may be satisfied in cash (including from any cash payable in settlement of an
Award) or a cash equivalent acceptable to the Committee. Except to the extent
prohibited by Treasury Regulation Section 1.409A-3(j), any minimum statutory
federal, state, district, city or foreign withholding tax obligations also may
be satisfied (a) by surrendering to the Company shares of Common Stock
previously acquired by the Participant; (b) by authorizing the Company to
withhold or reduce the number of shares of Common Stock otherwise issuable to
the Participant upon the grant, vesting, settlement and/or exercise of an Award;
or (c) by any other method as may be approved by the Committee. If shares of
Common Stock are used to pay all or part of such withholding tax obligation, the
Fair Market Value of the Common Stock surrendered, withheld or reduced shall be
determined as of the date of surrender, withholding or reduction and the number
of shares of Common Stock which may be withheld, surrendered or reduced shall be
limited to the number of shares of Common Stock which have a Fair Market Value
on the date of withholding, surrender or reduction equal to the aggregate amount
of such liabilities based on the greatest statutory withholding rates for
federal, state, foreign and/or local tax purposes, including payroll taxes, that
may be utilized without creating adverse accounting treatment with respect to
such Award, as determined by the Committee.

 

16.05. Fractional Shares

 

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award, and the Committee shall determine in its sole discretion
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional shares of Common Stock or whether such fractional
shares of Common Stock or any rights thereto shall be canceled, terminated, or
otherwise eliminated with or without consideration.

 

16.06. REIT Status

 

This Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No award shall be granted or awarded, and with
respect to any award granted under this Plan, such award shall not vest, be
exercisable or be settled (i) to the extent that the grant, vesting, exercise or
settlement could cause the Participant or any other person to be in violation of
the share ownership limit or any other limitation on ownership or transfer
prescribed by the Company’s charter, or (ii) if, in the discretion of the
Committee, the grant, vesting, exercise or settlement of the award could impair
the Company’s status as a REIT.

  

16.07. Governing Law

 

All questions arising with respect to the provisions of the Plan and Awards
shall be determined by application of the laws of the State of Maryland, without
giving effect to any conflict of law provisions thereof, except to the extent
Maryland law is preempted by federal law. The obligation of the Company to sell
and deliver Common Stock hereunder is subject to applicable federal and state
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Common Stock.

 

16.08. Clawback

 

The Plan is subject to any written clawback policies that the Company, with the
approval of the Board, may adopt. Any such policy may subject a Participant’s
Awards and amounts paid or realized with respect to Awards under the Plan to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to the Plan.

 

 23 

 

 

16.09. Elections Under Section 83(b)

 

No Participant may make an election under Section 83(b) of the Code with respect
to the grant of any Award, the vesting of any Award, the settlement of any Award
or the issuance of Common Stock under the Plan without the consent of the
Company, which the Company may grant or withhold in its sole discretion.

 

ARTICLE XVII
CHANGE IN CONTROL

 

17.01. Impact of Change in Control.

 

If an Award is not assumed or replaced with a substitute award in accordance
with Section 17.02, except to the extent provided in an agreement between the
Company or an Affiliate, on the one hand, and the Participant, on the other
hand, with respect to the Award, (i) immediately prior to a Change in Control,
all outstanding Options and SARs shall be fully vested and exercisable and (ii)
upon a Change in Control, all other Awards shall be deemed earned, transferable
and non-forfeitable in their entirety.

 

17.02. Assumption Upon Change in Control.

 

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Award shall be assumed by, or a substitute award shall be granted by, the
Successor Entity (or, if applicable, the Parent Company) in the Change in
Control. Such assumed or substituted award shall be of the same type of award as
the original Award being assumed or substituted. The assumed or substituted
award shall have a value (or the difference between the Fair Market Value and
the option price or Initial Value in the case of Options and SARs), as of the
Control Change Date, that is substantially equal to the value of the original
award (or the difference between the Fair Market Value and the option price or
Initial Value in the case of Options and SARs) as the Committee determines is
equitably required and such other terms and conditions as may be prescribed by
the Committee.



 

17.03. Cash-Out Upon Change in Control.

 

If an Award is not assumed or replaced with a substitute award in accordance
with Section 17.02, upon a Change in Control, the Committee, in its discretion
and without the need of a Participant’s consent, may provide that each Award
shall be cancelled in exchange for a payment. The payment may be in cash, Common
Stock or other securities or consideration received by stockholders in the
Change in Control transaction. The amount of the payment shall be an amount that
is substantially equal to (a) if the Award is denominated or to be settled in
cash, the entire amount that can be paid under the Award or (b) (i) the amount
by which the price per share received by stockholders in the Change in Control
for each share of Common Stock exceeds the option price or Initial Value in the
case of an Option and SAR, or (ii) for each share of Common Stock subject to an
Award denominated in Common Stock or valued in reference to Common Stock, the
price per share received by stockholders or (iii) for each other Award
denominated in other securities or property, the value of such other securities
or property. If the option price or Initial Value exceeds the price per share
received by stockholders in the Change in Control transaction, the Option or SAR
may be cancelled under this Section 17.03 without any payment to the
Participant.

 

17.04. Limitation of Benefits

 

The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Section
17.04, the Parachute Payments will be reduced pursuant to this Section 17.04 if,
and only to the extent that, a reduction will allow a Participant to receive a
greater Net After Tax Amount than a Participant would receive absent a
reduction.

 



 24 

 

 

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.

 

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

 

The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any benefits under
this Plan or any other plan, agreement or arrangement that are not subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under this Plan or
any other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant) in a
manner that results in the best economic benefit to the Participant (or, to the
extent economically equivalent, in a pro rata manner). The Accounting Firm will
notify the Participant and the Company if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Participant
and the Company a copy of its detailed calculations supporting that
determination.

 

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
XVII, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
17.04 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 17.04 (“Underpayments”). If the Accounting
Firm determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay the Overpayment to the Company, without
interest; provided, however, that no amount will be payable by the Participant
to the Company unless, and then only to the extent that, the repayment would
either reduce the amount on which the Participant is subject to tax under Code
Section 4999 or generate a refund of tax imposed under Code Section 4999. If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Participant and the Company of that determination and the amount of that
Underpayment will be paid, without interest, to the Participant promptly by the
Company.

 

For purposes of this Section 17.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article XV, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Section 17.04, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.

 

This Section 17.04 shall not limit or otherwise supersede the provisions of any
other agreement or plan which provides that a Participant cannot receive
Payments in excess of the Capped Payments.

 

 25 

 



ARTICLE XVIII
AMENDMENT

 

The Board may amend or terminate this Plan at any time; provided, however, that
no amendment may adversely impair the rights of Participants with respect to
outstanding Awards. In addition, an amendment will be contingent on approval of
the Company’s stockholders if such approval is required by law or the rules of
any exchange on which the Common Stock is listed or if the amendment would
materially increase the benefits accruing to Participants under this Plan,
materially increase the aggregate number of shares of Common Stock that may be
issued under this Plan (except as provided in Article XIV) or materially modify
the requirements as to eligibility for participation in this Plan. For the
avoidance of doubt, the Board may not (except pursuant to Article XIV) without
the approval of shareholders (a) reduce the option price per share of an
outstanding Option or the Initial Value of an outstanding SAR, (b) make a
payment to cancel an outstanding Option or SAR when the option price or Initial
Value, as applicable, exceeds the Fair Market Value or (c) take any other action
with respect to an outstanding Option or SAR that may be treated as a repricing
of the award under the rules and regulations of the principal securities
exchange on which the Common Stock is listed for trading.

  

ARTICLE XIX
DURATION OF PLAN

 

No Award may be granted under this Plan on and after the tenth anniversary of
the Effective Date. Awards granted before such date shall remain valid in
accordance with their terms.

 

ARTICLE XX
EFFECTIVENESS OF PLAN

 

Awards may be granted under this Plan on and after the Effective Date.

 

 26 

 

